Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “communicatively-coupling signaling generated by the force sensors” in line 8, which is vague and indefinite. It is unclear what the signaling is communicatively-coupled to. 
Claim 29 recites the limitation “the body on another support” in line 2, which is vague and indefinite. It is unclear how the body, which was claimed as being on a support in claim 14, is also located on another support. It appears the limitation “the body on another support” should be --another body on another support--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0036087 (Codrington) in view of US 2005/0288159 (Tackett) and US 2011/0172060 (Morales et al., hereinafter “Morales”).
Regarding claim 14, Codrington discloses a method, comprising: 
positioning a body 2 on a support (the support is interpreted as the structure located below the display 3 of the bag 2 where the bag 2 is supported upon as shown in FIG. 2), the body 2 comprising an array of strike pads 9 selectively positioned to provide a set of hit targets (FIG. 2, para 0042), wherein each strike pad 9 has associated therewith a set of indicator lights 5,7, and a force sensor 6 (FIGS. 2, 7A-7D, paras 0037,0043,0045); 
communicatively-coupling control signals to the body to selectively activate the indicator lights 5,7 to telegraph a programmed hit sequence (visual signals 5, e.g., an array of color lights, and patterns 7 can be displayed on the display screen 3 on the bag 2, and the signals 5 and patterns 7 are selectively activated according to a predefined training program to cue to the 
communicatively-coupling signaling generated by the force sensors 6, the signaling indicating a user's response to the programmed hit sequence (paras 0040,0044). 
Codrington teaches the invention as substantially claimed, and further discloses an audio speaker 24 can be connected to the microprocessor 4 and is capable of giving audio commands and prompts and feedback to the boxer (para 0062), However, Codrington does not explicitly disclose the set of strike pad cues are synchronized in timed coordination with an audio file.
Tackett teaches an analogous method (para 0009) that provides an audio player 100 in operative communication with the processor 48 for playing an audio track 102 synchronized with a MIDI light track 60 (para 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Codrington’s invention with strike pad cue synchronized with an audio track as taught by Tackett in order to provide a music track with an upbeat tempo to encourage the user during the workout routine (Tackett: para 0041).
Codrington further does not explicitly disclose wherein the programmed hit sequence is provided concurrently to a set of users, the set of users including a user associated with the body positioned on the support, thereby providing multi-user interactivity with respect to the programmed hit sequence.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Codrington’s invention with the Live Competition functionality as taught by Morales in order to provide a competitive environment where users can compare their performances with other users.
Regarding claim 15, modified Codrington teaches the method as described in claim 14, and Codrington further discloses providing real-time or recorded workout instructions in association with the control signals (paras 0066-0067).
Regarding claim 26, modified Codrington teaches the method as described in claim 14, and Codrington further discloses outputting content to the user (the visual signals 5 and the patterns 7 displayed on the display screen can be interpreted as content outputted to the user paras 0039).
Regarding claim 27, modified Codrington teaches the method as described in claim 26, but Codrington does not explicitly disclose the content is a video. Morales teaches outputting video content to the user (instructor can demonstrate kicks and punches on the video screen displayed on the coach monitor 120 - para 0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Codrington’s invention with the video instruction as taught by Morales in order to provide visual tutorials on how to execute a punch or kick with proper technique. 
 wherein the set of strike pad cues comprise a set of hit points in a timed sequence (patterns 7 can be interpreted as a set of hit points in timed sequence since the patterns 7 comprise several visual signals associated with certain regions and/or target symbols 9 where each pattern appears for a certain length of time, e.g., one to three seconds - paras 0046,0053), wherein a hit point represents information generated in a training session (each pattern 7 can be interpreted as a hit point representing information, i.e., targets, generated by a training program - paras 0039,0046).
Regarding claim 29, modified Codrington teaches the method as described in claim 28, but Codrington does not explicitly disclose wherein the training session comprises another user's interaction with the body on another support. Morales teaches a training session that comprises another user's interaction with the body on another support (plurality of users 219,229,289 are interacting with a body on different supports 210,220,280 as shown in FIG. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Codrington’s invention with the multiple adjacent training stations as taught by Morales in order to provide competitive training with multiple users in the same location. 
Regarding claim 30, modified Codrington teaches the method as described in claim 29, and Codrington further discloses recording the training session (microprocessor 4 generates a performance report, which effectively is a record of the training session - para 0056). 
Regarding claim 31, modified Codrington teaches the method as described in claim 30, and Codrington further discloses generating the set of strike pad cues, which would be synchronized in timed coordination with an audio file as modified by Tackett above per claim 14, from the recorded training session (the performance report includes success of the boxer with respect to his or her timely punching of correct target symbols, where the correct target symbols are the set of strike pad cues - para 0056). 
. 

Response to Arguments
Applicant’s argument, see page 7, that Codrington does not provide “indicator lights to telegraph a programmed hit sequence” has been fully considered but it is not persuasive. Codrington discloses indicator lights 5,7 to telegraph a programmed hit sequence (visual signals 5, e.g., an array of color lights, and patterns 7 can be displayed on the display screen 3 on the bag 2, and the signals 5 and patterns 7 are selectively activated according to a predefined training program to cue to the user to punch the target symbols 9 on the bag 2 associated with the signals 5 and patterns 7 - paras 0037,0039,0046, FIGS. 2 and 7A; the Office notes that “telegraph” is defined in applicant’s specification as “cueing to the user” - see page 5 line 14, thus the limitation “indicator lights to telegraph a programmed hit sequence” can be interpreted as “indicator lights to cue to the user a programmed hit sequence”).
Applicant’s remaining arguments, see pages 4-7, with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
This action is NON-FINAL because the new ground of rejection was made on original claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,931,539 (de Pablos et al) and US 2009/0048069 (Sheedy) both disclose boxing devices and methods that involve multiple users in a training session.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784